This memorandum is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 75
CRP/Extell Parcel I, L.P.,
            Respondent,
        v.
Andrew M. Cuomo, &c., et al.,
            Respondents,
3to4, LLC, et al.,
            Appellants.




          John A. Coleman, Jr., for appellants.
          Jason C. Cyrulnik, for respondent CRP/Extell
Parcel I, L.P.




MEMORANDUM:
          The order of the Appellate Division should be affirmed,
with costs, and the certified question answered in the
affirmative.
          Petitioner CRP/Extell Parcel I, L.P., the sponsor of

                                - 1 -
                              - 2 -                           No. 75

newly-constructed luxury condominium units in Manhattan, filed an
offering plan in 2006 with the Attorney General's office.     Under
the Plan, the purchaser of a unit was required to make a down
payment upon the signing of a purchase agreement, with the down
payment to be held in an interest-bearing escrow account.     The
Plan also provided that, if the first closing did not occur by
September 1, 2008, the purchaser would have the right to rescind
the purchase agreement and have the down payment plus any
interest earned returned.
          Respondents constitute forty-one purchasers who entered
into purchase agreements with CRP between 2006 and 2008.     When
the first closing did not occur by the rescission date, the
Purchasers demanded return of their down payments.   CRP refused,
claiming that the September 1, 2008 date indicated in the Plan
was a "scrivener's error" and that the actual rescission date
should have been September 1, 2009.   The Purchasers filed
applications seeking release of their down payments with the
Attorney General who, after considering all the relevant facts
and legal issues presented by the parties, found in the
Purchasers' favor and ordered the down payments returned.
          CRP then brought this hybrid CPLR article 78 proceeding
challenging the Attorney General's determinations as arbitrary
and capricious and seeking reformation of the purchase agreements
based on the claimed scrivener's error.
          In January 2012, Supreme Court denied CRP's petition to


                              - 2 -
                               - 3 -                           No. 75

annul the Attorney General's determinations, directed the release
and return of the down payments with accumulated escrow interest,
and dismissed the action (2012 NY Slip Op 32329[U] [Sup Ct, NY
County 2012]).   CRP appealed to the Appellate Division, which
affirmed Supreme Court's judgment (101 AD3d 473 [1st Dept 2015]).
In December 2012, CRP returned the down payments and accumulated
escrow interest to the Purchasers.
          While CRP was appealing Supreme Court's judgment
dismissing its action, some of the Purchasers filed a motion
seeking an award of statutory interest under Civil Practice Law
and Rules § 5001.   Supreme Court granted the motion, and in
August 2013, directed entry of a judgment of approximately $4.9
million, representing interest at the statutory rate.   Upon
appeal, the Appellate Division reversed; the court denied the
Purchasers' motion and vacated the statutory interest judgment
(124 AD3d 560 [1st Dept 2015]).
          We agree with the Appellate Division that Supreme Court
lacked jurisdiction to award statutory interest on the January
2012 judgment that dismissed the petition.   Contrary to the
Purchaser's contention, the January 2012 paper, denominated an
"order," was a final judgment dismissing the proceeding (see De
Paula v Memory Gardens, Inc., 90 AD2d 886, 886 [3d Dept 1982]).
Once Supreme Court dismissed CRP's petition and judgment was
entered, the court was without jurisdiction to entertain the
Purchaser's post-judgment motion for statutory interest (see CPLR


                               - 3 -
                                - 4 -                           No. 75

7806; see also De Paula, 90 AD2d at 886).
*   *   *   *   *   *   *   *    *      *   *   *   *   *   *   *   *
Order affirmed, with costs, and certified question answered in
the affirmative, in a memorandum. Chief Judge DiFiore and Judges
Pigott, Rivera, Abdus-Salaam, Stein, Fahey and Garcia concur.

Decided June 2, 2016




                                - 4 -